Title: [Diary entry: 18 February 1790]
From: Washington, George
To: 

 Thursday 18th. Sat for Mr. Trumbull from nine oclock till 10—after which exercised in the Post Chaise with Mrs. Washington. On our return home called on Mrs. Adams—Lady of the Vice-Presidt. The following company dined here to day—viz—Judge Cushing and his Lady—The Post Master General & his Lady and Messrs. Boudinot, Griffin, Coles, Gerry and White and their Ladies. Sent a Message to the Senate with the Copies of a Letter from the Governor of Massachusetts and a resolve of the Assembly of that State, respecting the disputed boundary between them and the British of Nova Scotia.